Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 29, 2017.
Applicant’s election without traverse of Group I, claims 4-15, in the reply filed on 6/10/22 is acknowledged.

Claims 4, 8, 9, 11-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for cannabidiol, does not reasonably provide enablement for "a cannabis extract".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim the terms "a cannabis extract" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such extract would work in the instant invention.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative compounds claimed.
2. Amount of direction or guidance presented is insufficient to predict which substances encompassed by the claims would work.  There are more than 85 different known components in cannabis extracts and only cannabidiol is shown in the specification.
3. Presence of working examples are only for a single specific extract components, cannabidiol, and extension to other components has not been specifically taught or suggested.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related substances are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of compounds.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	In the specification, all the methods of extracting and testing was only for cannabidiol and not for other substances known to be extracted from cannabis plants.

Claims 4-15 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a composition of natural components without significantly more. The claims recite a composition comprising cannabidiol or a cannabis extract and caffeine. This judicial exception is not integrated into a practical application because none of the components are markedly changed from what occurs in nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition of cannabis and caffeine.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims components are found in nature.   Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claimed components have not been markedly changed from what occurs in nature. . Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the claimed components have not been markedly changed from what occurs in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over each of Glatzel and Silver.
Glatzel (2016/0324776) entitled "Cannabinoid Caffeinated Drinks, Powder, Beans, and Cannabinoid Loose Tea Leaf" teaches in paragraph 8, caffeine has several health benefits.  In paragraph 23 compositions of beverages containing caffeine and cannabinoids are discussed and in paragraph 28 cannabidiol is shown.  In paragraph 40, 53, and 56 various ranges of cannabinoid content are shown.  In paragraph 47 coffee with cannabis oil and various additives is disclosed.  In paragraph 65 additional flavors may be included.  See the claims directed to a composition of cannabidiol and caffeine.
Silver (10,624,844) entitled "Cannabinoid Compositions Comprising Cannabis Oil and Methods of Making Thereof" teaches in column 3 lines 32-40, a composition of cannabinoids and caffeine with sweeteners to produce produces for medical and recreational use with a range of proportions of components.  In column 4 lines 26-29 edible products are mentioned.  In column 4 lines 44-58 compositions are further discussed containing cannabis oil, additives such as sweeteners, and caffeine.  In column 6 lines 14-20 and column 7 first paragraph dosing is discussed.
The claims differ from the above references in that they recite ranges of proportions of the three components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the claimed proportion of components because each of Glatzel and Silver teach ranges of proportions of the same components in edible compositions.  Given the wide ranges of proportions claimed, it would appear there is no criticality is the proportions.  And the proportion of various types of additives is dependent upon the desired final product.  Further, as both cannabidiol and caffeine are old substances, selecting a desired dose would not require undue experimentation.  Regarding the additives in claim 7, the references teach making edible compositions that would include the claimed additives.  Regarding claim 8 directed to formulations, the references teach beverages which are solutions.  Regarding claims 12 and 13 which includes additional components/nutrients, adding nutrients to a food composition is conventional 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
Claim 4 is directed to a composition containing a pharmaceutical adjuvant.  However, all the components of claim 7 as adjuvants are not adjuvants.  A pharmaceutical adjuvant is an ingredient that modifies the action of the principal ingredient.  In claim 8 line 2, "pulvis" is queried, if intended to be a powder it would be redundant.  In claim 8 line 3, "pigmentum" is queried as it is not an English word.  In claim 12 line 4, "carotin" is queried.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leo (11,180,781) teaches cannabis and caffeine compositions.
Levy (2021/0299086) teaches compositions of cannabidiol and caffeine, see the claims.
Nazario (Pharmacology, Biochemistry and Behavior) teaches effects of cannabidiol in combination with caffeine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655